UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6431


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAWAYNE DEVONE LOVE, a/k/a Terry Wayne Love, a/k/a T-Wayne,

                    Defendant - Appellant.



                                      No. 20-6538


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAWAYNE DEVONE LOVE, a/k/a Terry Wayne Love, a/k/a T-Wayne,

                    Defendant - Appellant.



Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:03-cr-00187-1; 2:08-cv-00192)


Submitted: July 31, 2020                                       Decided: August 6, 2020
Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


No. 19-6431 dismissed; No. 20-6538 vacated and remanded by unpublished per curiam
opinion.


Tawayne Devone Love, Appellant Pro Se. John Lanier File, Assistant United States
Attorney, Beckley, West Virginia, John J. Frail, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Tawayne Devone Love appeals the district court’s

orders denying relief on his motions filed pursuant to 28 U.S.C. § 2255 (2018) and the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. In No. 19-6431, we deny a

certificate of appealability and dismiss Love’s appeal of the district court’s order denying

his § 2255 motion. In No. 20-6538, we vacate the district court’s order denying Love’s

motion under the First Step Act and remand for reconsideration in light of United States v.

Chambers, 956 F.3d 667 (4th Cir. 2020). We of course express no view as to the ultimate

merits or disposition of Love’s claim.

       The district court’s order adopting the magistrate judge’s recommendation and

denying relief on Love’s § 2255 motion is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).



                                              3
       We have independently reviewed the record and conclude that Love has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

appeal No. 19-6431.

       As for the district court’s order denying Love’s motion to reduce his sentence of

imprisonment under the First Step Act, the district court concluded that Love was eligible

for relief but declined to reduce his sentence because Love was sentenced as a career

offender under the Sentencing Guidelines. While this appeal was pending, we held in

Chambers “that any Guidelines error deemed retroactive . . . must be corrected in a First

Step Act resentencing.” 956 F.3d at 668. This Court further held that “the [18 U.S.C.]

§ 3553(a) [(2018)] sentencing factors apply in the [First Step Act] § 404(b) resentencing

context” and that a court “may consider post-sentencing conduct.” Id. at 674. The district

court did not have the benefit of our decision in Chambers when ruling on Love’s First

Step Act motion. Accordingly, we vacate the district court’s order and remand for

reconsideration in light of Chambers.

       Accordingly, we dismiss Love’s appeal in No. 19-6431. We vacate the district

court’s order in No. 20-6538. In light of this disposition, we deny Love’s motion for a

limited remand as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                            No. 19-6431, DISMISSED;
                                             No. 20-6538, VACATED AND REMANDED




                                            4